DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-20 are amended.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims:
1. (Currently Amended) A method for implementing a redundant array of independent disks (RAID) group in a system including a host computing system, a first set of storage devices for storing user data for the RAID group, and a second set of storage devices for storing redundancy data for the RAID group, comprising: 
	distributing the user data from a host-side flash translation layer (FTL) module on the host computing system to the first set of storage devices; 
	determining, by each storage device in the first set of storage devices, a logical block address to physical block address (LBA-PBA) binding for the user data received from the host-side FTL module; 
FTL module; and 
	performing, by the host-side FTL module, RAID encoding to form the RAID group based on the LBA-PBA binding information received from the first set of storage devices.

2. (Currently Amended) The method according to claim 1, wherein the RAID encoding performed by the host-side FTL module further comprises generating the redundancy data for the RAID group.

3. (Currently Amended) The method according to claim 2, wherein the RAID encoding performed by the host-side FTL module further comprises determining a LBA-PBA binding for the redundancy data.

4. (Currently Amended) The method according to claim 3, wherein the RAID encoding performed by the host-side FTL module further includes sending the redundancy data and LBA-PBA binding information for the LBA-PBA binding of the redundancy data to the second set of storage devices.

5. (Currently Amended) The method according to claim 1, further comprising determining if all of the storage devices in the first set of storage devices have sent the LBA-PBA binding information to the host-side FTL module, wherein the host-side FTL module performs the RAID encoding only if all of the storage devices in the first set of storage devices have sent the LBA-PBA binding to the host-side FTL module.

6. (Currently Amended) The method according to claim 1, further comprising: 
	receiving, by the host-side FTL module, a write request for the user data from the host computing system; and 
	immediately writing the user data from the host-side FTL module to the first set of storage devices in response to the write request.

7. (Currently Amended) The method according to claim 6, further comprising: 
	receiving, by the host-side FTL module, a write completion from any of the storage devices in the first set of storage devices; and, in response, 
	immediately sending a write completion acknowledgement from the host-side FTL module to the host computing system.

8. (Currently Amended) The method according to claim 1, further comprising, prior to distributing the user data from the host-side FTL module to the first set of storage devices: 
	copying, by the host-side FTL module, the user data to a memory of the host-side FTL module; and 
	immediately sending a write acknowledgement for the user data to the host computing system.


	a host-side flash translation layer (FTL) module on a host computing system; 
	a first set of storage devices for storing user data for the RAID group; and 
	a second set of storage devices for storing redundancy data for the RAID group; 
	wherein the host-side FTL module is configured to: 
		distribute the user data to the first set of storage devices; 
		receive a logical block address to physical block address (LBA-PBA) 	binding information for the user data determined by the first set of storage 	devices; and 
		perform RAID encoding to form the RAID group based on the LBA-PBA 	binding information received from the first set of storage devices.

10. (Currently Amended) The system according to claim 9, wherein the host-side FTL module is further configured to generate the redundancy data for the RAID group.

11. (Currently Amended) The system according to claim 10, wherein the host-side FTL module is further configured to determine a LBA-PBA binding for the redundancy data.

12. (Currently Amended) The system according to claim 11, wherein host-side FTL module is further configured to send the redundancy data and LBA-PBA binding 

13. (Currently Amended) The system according to claim 9, wherein the host-side FTL module is further configured to perform the RAID encoding only if the LBA-PBA binding information has been received from all of the storage devices in the first set of storage devices.

14. (Currently Amended) The system according to claim 9, wherein the host-side FTL module is further configured to: 
	receive a write request for the user data from the host computing system; and 
	immediately write the user data to the first set of storage devices in response to the write request.

15. (Currently Amended) The system according to claim 14, wherein the host-side FTL module is further configured to: 
	receive a write completion from any of the storage devices in the first set of storage devices; and, in response, 
	immediately send a write completion acknowledgement to the host computing system.

FTL module is further configured, prior to distributing the user data to the first set of storage devices, to: 
	copy the user data to a memory of the host-side FTL module; and 
	immediately send a write acknowledgement for the user data to the host computing system.

17. (Original) The system according to claim 9, wherein each storage device in the first set of storage devices and the second set of storage devices comprises a solid-state data storage device including flash memory.

18. (Currently Amended) A system for implementing a redundant array of independent disks (RAID) group, comprising: 
	a host computing system; 
	a flash translation layer (FLT) module on the host computing system; 
	a first set of solid-state data storage devices for storing user data for the RAID group; and 
	a second set of solid-state data storage devices for storing redundancy data for the RAID group; 
	wherein the FTL module is configured to: 
		distribute the user data to the first set of solid-state data storage devices; 
information for the user data from, and determined by, each solid-state 	data storage 	device in the first set of solid-state data storage devices; and 
		perform RAID encoding to form the RAID group based on the LBA-PBA 	binding information received from each solid-state data storage device in the first 	set of solid-state data storage devices.

19. (Currently Amended) The system according to claim 18, wherein the host-side FTL module is further configured to: 
	generate the redundancy data for the RAID group; 
	determine a LBA-PBA binding for the redundancy data; and 
	send the redundancy data and LBA-PBA binding information for the LBA-PBA binding of the redundancy data to the second set of storage devices.

20. (Currently Amended) The system according to claim 18, wherein the host-side FTL module is further configured to: 
	receive a write request for the user data from the host computing system; 
	immediately write the user data to the first set of storage devices in response to the write request; 
	receive a write completion from any of the storage devices in the first set of storage devices; and, in response, 
	immediately send a write completion acknowledgement to the host computing system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the configuration as a whole.  In particular, no prior arts teach “performing, by the host-side FTL module, RAID encoding to form the RAID group based on the LBA-PBA binding information received from the first set of storage devices.”
	Claims 9 and 18 are system claims incorporating similar features of the method claim 1 found allowable by the examiner and are allowable for the same reasons.
	Claims 2-8, 10-17, 19 and 20 depend either directly or indirectly on claim 1, 9 or 18 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2019/0,171,522 A1 discloses a host device with a flash translation layer established at the host side to manage the mapping tables.

PG Pub. 2015/0,310,916 A1 also discloses a host controller that includes a flash translation layer that converts a logical address into a physical address and sending it to a storage device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 26, 2022